                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            SCOTT JOHNSON,
                                   7                                                          Case No. 18-cv-06512-SK
                                                           Plaintiff,
                                   8
                                                    v.                                        CASE MANAGEMENT AND
                                   9                                                          PRETRIAL ORDER (BENCH TRIAL)
                                            2026 LOMBARD STREET, LLC,
                                  10
                                                           Defendant.
                                  11

                                  12           Following the case management conference held on September 16, 2019, IT IS HEREBY
Northern District of California
 United States District Court




                                  13   ORDERED THAT a further case management conference will be held on January 27, 2019 at 1:30

                                  14   p.m. in this Court located in Courtroom C on the 15th Floor, 450 Golden Gate Avenue, San

                                  15   Francisco, California 94102. Pursuant to Federal Rule of Civil Procedure 16, IT IS FURTHER

                                  16   ORDERED THAT:

                                  17   I.      TRIAL DATE
                                  18           A.        Bench trial will begin on November 24, 2020 at 8:30 a.m. in Courtroom C on the

                                  19   15th Floor, 450 Golden Gate Avenue, San Francisco, California, 94102.

                                  20           B.        The length of the trial will not be more than 3 days.

                                  21           C.        Trial normally will be conducted from 8:30 a.m. to 2:00 p.m. (or slightly longer to

                                  22   finish a witness) with two fifteen-minute breaks, Tuesday through Friday excluding holidays.

                                  23   This schedule may be modified at the discretion of the Court.

                                  24   II.     DISCOVERY
                                  25           A.        To assist the Court in evaluating proportionality with respect to any discovery

                                  26   disputes, the parties shall file a joint pleading regarding the value of the case, including a good

                                  27   faith assessment of damages, by no later than December 16, 2019.

                                  28           B.        All non-expert discovery shall be completed no later than April 10, 2020.
                                   1
                                              C.      Initial expert disclosures shall be made by no later than April 24, 2020.
                                   2
                                              D.      Rebuttal expert disclosures shall be made by no later than May 22, 2020.
                                   3
                                              E.      All expert discovery shall be completed no later than June 12, 2020.
                                   4
                                       III.   MOTIONS
                                   5
                                              The last day for hearing dispositive motions shall be August 24, 2020. If the parties plan
                                   6
                                       to file cross-motions for summary judgment, the parties shall meet and confer and agree to a
                                   7
                                       briefing schedule whereby:
                                   8
                                              •       one party files an opening summary judgment motion by July 06, 2020;
                                   9
                                              •       the other party shall file its opposition and cross-motion by July 20, 2020;
                                  10
                                              •       the reply and opposition to the cross-motion is due by August 03, 2020;
                                  11
                                              •       the reply in support of the cross-motion is due by August 10, 2020.
                                  12
Northern District of California




                                              If the parties want to file dispositive cross-motions before the deadline, they shall stipulate
 United States District Court




                                  13
                                       to a similar briefing schedule whereby one party files an opening summary judgment motion
                                  14
                                       seven weeks before the hearing is scheduled to be heard, the other party shall file its opposition
                                  15
                                       and cross-motion five weeks before the hearing, the reply and opposition to the cross-motion is
                                  16
                                       filed three weeks before the hearing, and the reply in support of the cross-motion is filed two
                                  17
                                       weeks before the hearing. If only one side intends to file a motion for summary judgment, the
                                  18
                                       briefing schedule set forth in the Northern District Local Civil Rules applies.
                                  19
                                       IV.    PRETRIAL CONFERENCE
                                  20
                                              A.      The pretrial conference will be held on October 23, 2020 at 1:30 p.m.
                                  21
                                              B.      At least 28 days before the pretrial conference, lead counsel and/or the parties if
                                  22
                                       pro se shall meet and confer regarding preparation of the joint pretrial conference statement,
                                  23
                                       preparation and exchange of pretrial materials to be filed, and settlement of the action.
                                  24
                                              C.      At least 14 days before the pretrial conference, counsel and/or parties shall serve
                                  25
                                       and file a joint pretrial statement. The pretrial statement shall include the following:
                                  26
                                                      1.      A brief description of the substance of claims and defenses which remain to
                                  27

                                  28                                                     2
                                   1
                                       be decided.
                                   2
                                                       2.      A detailed statement of all relief sought, itemizing all elements of damages
                                   3
                                       claimed.
                                   4
                                                       3.      A statement of all relevant undisputed facts to which the parties will
                                   5
                                       stipulate for incorporation into the trial record without the necessity of supporting testimony or
                                   6
                                       exhibits.
                                   7
                                                       4.      A statement of all relevant disputed facts which remain to be decided.
                                   8
                                                       5.      A brief statement of disputed points of law concerning liability and relief.
                                   9
                                       Legal argument on these points shall be reserved for the trial briefs.
                                  10
                                                       6.      A statement of any motions or other matters that must be resolved prior to
                                  11
                                       trial.
                                  12
Northern District of California




                                                       7.      A statement of whether bifurcation or a separate trial of specific issues is
 United States District Court




                                  13
                                       feasible and desired.
                                  14
                                                       8.      An estimate of the number of hours needed for the presentation of each
                                  15
                                       party’s case.
                                  16
                                                       9.      A statement summarizing the status of settlement negotiations and
                                  17
                                       indicating whether further negotiations are likely to be productive.
                                  18
                                                D.     At least 14 days before the pretrial conference, counsel and/or parties shall also:
                                  19
                                                       1.      Serve and file trial briefs (not to exceed 10 pages), which shall specify each
                                  20
                                       cause of action and defense remaining to be tried, along with a statement of the applicable legal
                                  21
                                       standard. No opposition shall be filed.
                                  22
                                                       2.      Serve and file a list of deposition excerpts for witnesses who will not testify
                                  23
                                       in person (specifying the witness and the page and line references to the deposition transcripts)
                                  24
                                       and other discovery responses that will be offered at trial. If there are objections and/or requested
                                  25
                                       counter-designations, the parties shall provide these, as well as the basis for the objections and the
                                  26
                                       response thereto.
                                  27

                                  28                                                      3
                                   1
                                                      3.      Serve and file a list of all witnesses to be called at trial, in person or by
                                   2
                                       deposition, other than solely for impeachment or rebuttal, with a brief statement describing the
                                   3
                                       substance of the testimony to be given.
                                   4
                                                      4.      Serve and file a numerical list of exhibits that will be offered as evidence in
                                   5
                                       a party’s case in chief in support of a claim or defense, with a brief statement describing the
                                   6
                                       substance and purpose of each exhibit and the name of the sponsoring witness. For the disputed
                                   7
                                       exhibits, the parties shall file a joint chart. The first column should describe the exhibit, the
                                   8
                                       second column should briefly describe the basis for the objection, the third column should briefly
                                   9
                                       describe the response thereto, and the fourth column should provide a space for the Court’s ruling.
                                  10
                                              E.      Motions in Limine. The parties are encouraged to resolve as many trial issues by
                                  11
                                       stipulation as possible. The parties shall meet and confer at least 35 days before the pretrial
                                  12
Northern District of California




                                       conference to determine whether any evidentiary issues may be resolved by stipulation. No party
 United States District Court




                                  13
                                       may file a motion in limine without first making a good faith effort to resolve the evidentiary issue
                                  14
                                       with opposing counsel.
                                  15
                                                      1.      Please limit motions in limine to circumstances that require an advance
                                  16
                                       ruling. No more than five motions per side will be allowed. If a party seeks to file more than five
                                  17
                                       motions in limine, they must file an administrative motion at least 14 days before the motions in
                                  18
                                       limine are due to be served on opposing counsel, demonstrating extraordinarily good cause for
                                  19
                                       allowing the excess motions. The administrative motion should summarize the subject matter of
                                  20
                                       each proposed additional motion in limine.
                                  21
                                                      2.      The motions in limine shall be served, but not filed, at least 30 days before
                                  22
                                       the pretrial conference. The oppositions shall be served, but not filed, at least 20 days before the
                                  23
                                       pretrial conference. The Court does not permit reply briefs. At least 14 days before the pretrial
                                  24
                                       conference, the parties shall file the motions in limine and submit them to Chambers collated in a
                                  25
                                       binder. In the binder, the motions shall be separated by tabs (e.g., Tab 1: Plaintiff’s Motion in
                                  26
                                       Limine No. 1 re:; Tab 2: Defendant’s Opposition to Plaintiff’s Motion in Limine No. 1, and so on).
                                  27

                                  28                                                      4
                                   1
                                       The binder containing all motions in limine should be submitted to the Clerk’s office in an
                                   2
                                       envelope clearly marked with the case number and “SK chambers copy.”
                                   3
                                                      3.      Each motion in limine should address a single, separate topic, and contain
                                   4
                                       no more than seven pages of briefing per side. Leave of Court will be required to exceed the page
                                   5
                                       limitations. Motions should be clearly identified as “____’s Motion in Limine No. __ re
                                   6
                                       _________” If the content of an exhibit is necessary to the resolution of a motion in limine, that
                                   7
                                       exhibit must be attached to a declaration in support of that motion.
                                   8
                                              F.      Pretrial Binders. At least 14 days before the pretrial conference, counsel and/or
                                   9
                                       parties shall provide to chambers a binder with the following, separated by tabs: their pretrial
                                  10
                                       statement, trial briefs, deposition excerpts and other discovery responses (including any objections
                                  11
                                       and/or counter designations), witness lists, and exhibit lists. In a separate binder, the parties shall
                                  12
Northern District of California




                                       provide the joint exhibit chart with the objections and copies of the disputed exhibits, separated by
 United States District Court




                                  13
                                       tabs. (The parties should not file the copies of the disputed exhibits.) These pretrial binders should
                                  14
                                       be submitted to the Clerk’s office in an envelope clearly marked with the case number and “SK
                                  15
                                       chambers copy.” In addition, at least 14 days before the pretrial conference, the parties shall email
                                  16
                                       to skpo@cand.uscourts.gov, the joint disputed exhibit chart in Microsoft Word format.
                                  17
                                       V.     TRIAL PROCEDURES
                                  18
                                              A.      Should a daily transcript and/or realtime reporting be desired, the parties shall make
                                  19
                                       arrangements with Richard Duvall, Court Reporter Supervisor at (415) 522-2079 or
                                  20
                                       Richard_Duvall@cand.uscourts.gov, at least 14 days prior to the trial date.
                                  21
                                              B.      During trial, counsel may wish to use the technology available in the Courtroom. If
                                  22
                                       that is the case, the parties shall refer to the Court’s Website regarding Courtroom Technology at:
                                  23
                                       http://cand.uscourts.gov/courtroomtech. If the parties prefer to use the Court’s equipment rather
                                  24
                                       than their own, 28 days before the pretrial conference they should contact the Court’s Courtroom
                                  25
                                       Deputy to determine whether an evidence cart is available. The parties may also consult with the
                                  26
                                       Courtroom Deputy regarding courtroom layout issues.
                                  27

                                  28                                                      5
                                   1
                                                      If the parties intend to use their own equipment, or intend to use equipment in
                                   2
                                       addition to the equipment available through the Court, it should be shared by all counsel to the
                                   3
                                       maximum extent possible. In addition, the United States Marshal requires a court order to allow
                                   4
                                       equipment into the courthouse. For electronic equipment, parties should be prepared to maintain
                                   5
                                       the equipment or have a technician available at all times. For overhead projectors, the parties shall
                                   6
                                       provide a spare bulb. The parties shall tape extension cords to the carpet for safety. The parties
                                   7
                                       shall be prepared to disassemble and store all equipment in the courtroom at the end of each court
                                   8
                                       day.
                                   9
                                              C.      At the close of each trial day, all counsel shall exchange a list of witnesses for the
                                  10
                                       next two full court days and the exhibits that will be used during direct examination (other than for
                                  11
                                       impeachment of an adverse witness). Within 24 hours of such notice, all other counsel shall
                                  12
Northern District of California




                                       provide any objections to such exhibits and shall provide a list of all exhibits to be used with the
 United States District Court




                                  13
                                       same witness on cross-examination (other than for impeachment). The first notice shall be
                                  14
                                       exchanged prior to the first day of trial. All such notice should be provided in writing.
                                  15
                                              D.      It is the Court’s preference that where the parties identify the same witness, the
                                  16
                                       parties should call that witness once during the trial, unless either party can show that they would
                                  17
                                       be prejudiced by this procedure. When the Court follows this procedure, the Court allows a
                                  18
                                       defendant to reserve the right to move for judgment as a matter of law, and the Court will only
                                  19
                                       consider evidence presented by the plaintiff as part of the plaintiff’s case-in-chief when evaluating
                                  20
                                       that motion.
                                  21
                                              E.      A witness or exhibit not listed in the joint pretrial order may not be used without
                                  22
                                       good cause. This rule does not apply to true rebuttal witnesses (other than rebuttal experts who
                                  23
                                       must be listed). Defense witnesses are considered case-in-chief witnesses, not “rebuttal”
                                  24
                                       witnesses.
                                  25
                                              F.      At trial, direct testimony of experts will be limited to the matters disclosed in their
                                  26
                                       reports. Omitted material may not ordinarily be added on direct examination. Illustrative
                                  27

                                  28                                                     6
                                   1
                                       animations, diagrams, charts and models may be used on direct examination only if they were part
                                   2
                                       of the expert report, with the exception of simple drawings and tabulations that plainly illustrate
                                   3
                                       the content of the report. If cross-examination fairly opens the door, however, an expert may go
                                   4
                                       beyond the written report on cross-examination and/or re-direct examination. By written
                                   5
                                       stipulation, all parties may relax these requirements. The Court will not permit Federal Rule of
                                   6
                                       Evidence 703 to be used to admit otherwise inadmissible evidence through the expert (i.e., through
                                   7
                                       the “back door”). At its discretion, the Court may require the parties’ expert witnesses on a
                                   8
                                       particular subject matter to testify immediately following one another.
                                   9
                                              G.      Counsel must consult with each other and with the deputy clerk at the end of each
                                  10
                                       trial day and compare notes as to which exhibits are in evidence and any limitations thereon. If
                                  11
                                       there are any differences, counsel should bring them promptly to the Court’s attention.
                                  12
Northern District of California




                                              H.      In general, in addition to the official record exhibits, the Court requires two copies
 United States District Court




                                  13
                                       of the joint set of bench binders that contain copies of the exhibits. Counsel shall provide these
                                  14
                                       binders to the Court on the first day of trial. Each exhibit must be separated with a label divider
                                  15
                                       (an exhibit tag is unnecessary for the bench sets). In large letters, the labels should identify the
                                  16
                                       range of exhibit numbers contained in a binder.
                                  17
                                              I.      Before the closing arguments, counsel must confer with the Courtroom Deputy
                                  18
                                       Clerk to make sure the exhibits in evidence are in good order. Before the case is submitted,
                                  19
                                       counsel shall prepare an easy-to-read index of admitted exhibits, which should include all exhibits
                                  20
                                       actually in evidence (and no others) stating the exhibit number and a brief, non-argumentative
                                  21
                                       description (e.g., letter from A. B. C., dated August 17, 1999).
                                  22
                                              J.      Ordinarily, the Court shall set fixed time limits at the final pretrial conference. All
                                  23
                                       of counsels’ examination time (whether direct, cross, re-direct or re-cross) for all witnesses and
                                  24
                                       argument must fit within the time limits and may be allocated as counsel wish. The time limits for
                                  25
                                       opening statements and closing arguments shall be considered separately. Counsel must keep
                                  26
                                       track of everyone’s usage. At the end of each day, counsel must confer over the time used and the
                                  27

                                  28                                                      7
                                   1
                                       time remaining for all parties and advise the Court daily. If a party argues an objection, and the
                                   2
                                       Court overrules that party’s objection, the Court may charge the time spent on hearing argument to
                                   3
                                       that party.
                                   4
                                               IT IS SO ORDERED.
                                   5
                                       Dated: September 16, 2019
                                   6

                                   7
                                                                                                    ________________________
                                   8                                                                SALLIE KIM
                                                                                                    United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                     8
